                       Case 1:19-cv-03068-FYP Document 5 Filed 11/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


              Center for Reproductive Rights                   )
                             Plaintiff                         )
                                v.                             )      Case No. 1:19-cv-03069-RDM
         U.S. Dep't of Health & Human Services                 )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         the Center for Reproductive Rights.                                                                            .


Date:          11/14/2019                                                                 /s/ Alice Buttrick
                                                                                         Attorney’s signature


                                                                               Alice Buttrick (admitted pro hac vice)
                                                                                     Printed name and bar number
                                                                                          Cohen Milstein
                                                                                     88 Pine Street, 14th Floor
                                                                                       New York, NY 10005

                                                                                               Address

                                                                                   abuttrick@cohenmilstein.com
                                                                                            E-mail address

                                                                                          (212) 758-3049
                                                                                          Telephone number

                                                                                          (212) 838-7745
                                                                                             FAX number
